ORDER
Respondent, Milledge T. Pitts, has tendered his resignation, with stipulation that he will never apply for readmission, to the Board of Commissioners on Grievances and Discipline.
The Respondent is before the Court pursuant to a complaint concerning violation of the Disciplinary Rules. The Respondent has admitted ethical infractions and has submitted his resignation, conditioned upon never reapplying for admission. The Court considers it would be in the best interest of justice to grant the resignation.
*400AND IT IS, THEREFORE, ORDERED that the resignation of Milledge T. Pitts be accepted. He has delivered his Certificate of Admission to Practice to the Clerk of the Supreme Court and his name shall be irrevocably stricken from the roll of attorneys.
In addition, he shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
He shall file an affidavit with the Clerk of the Supreme Court within fifteen (15) days of the issuance of this Order showing that he has fully complied with the provisions of this Order.
Let this Order be published with the Opinions of this Court.
APPENDIX
Milledge T. Pitts
4 Holly Tree Court
Columbia, South Carolina 29204
March 10, 1986
The South Carolina Supreme Court
Columbia, South Carolina
Dear Members of the Supreme Court:
I hereby submit my resignation from the South Carolina Bar with the stipulation that I will never reapply for admission thereto.
I am aware that there are pending disciplinary proceedings against me before the Board of Commissioners on Grievances and Discipline and I admit the ethical infractions raised therein.
I retired from the practice of law in March of 1985 and have not engaged in the practice of law since that time.
Respectfully submitted,
/s/ Milledge T. Pitts
Milledge T. Pitts